Rothrook, J.
r vbactice : pleading.' The plaintiff does not complain that the written agreement in question is unconscionable, nor that it is in any respect illegal and not binding upon him. Upon the contrary he bases his right to the possession of the machine upon the contract. By its terms he had not the right of possession, and could maintain no action therefor without a tender of the amount due thei’eon. Having failed to allege such tender, the demurrer to the petition should have been sustained.
Reversed.